Citation Nr: 0635526	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-27 354	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include atopic dermatitis.  

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to January 
1958 and he had 5 years and 5 months or prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Oakland, California.  

In August 1998 the veteran and his son provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claim files. 

During this appeal, in June 1997, the veteran filed a claim 
for service connection for residuals of frostbite of the 
hands and feet.  However, the RO has not yet adjudicated this 
matter and, so, it is referred to the RO for initial 
consideration.  


FINDINGS OF FACT

1.  A VA medical opinions indicate the veteran's skin 
disorder is not due to exposure to ionizing radiation or any 
other incidence of service.  

2.  The veteran's skin disorder, including atopic dermatitis, 
is not of service origin.  

3.  The current manifestations of the veteran's chronic 
duodenal ulcer include subjective complaints of gas and pain 
with tenderness of the abdomen shown on objective evaluation.  

4.  No more than mild symptoms have been demonstrated, and 
the record does not support a finding of recurring episodes 
of severe symptoms two or three times a year averaging 10 
days or continuous moderate manifestations.  



CONCLUSIONS OF LAW

1.  Skin cancers are not diseases specific to radiation-
exposed veterans for which there is a life-time rebuttable 
statutory presumption of service connection.  38 U.S.C.A. 
§ 1112(c)(2) (West 2002) and 38 C.F.R. § 3.309(d)(2) (2006).  

2.  Skin cancers are radiogenic diseases under applicable 
regulation but skin cancer due to any exposure to ionizing 
radiation in service is not shown.  
38 C.F.R. § 3.311(b)(2)(vii) and (c) (2006).  

3.  The veteran's skin disorder, including atopic dermatitis, 
is not otherwise attributable to a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for a chronic duodenal ulcer have not been satisfied 38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 73 (2006). 

Here, the VCAA notice did not cite the law and regulations 
governing effective dates but, despite this, the Board finds 
no prejudice.  If such a service connection claim is denied, 
the effective date matter is moot but if it were granted then 
this matter would be initially addressed by the RO.  The same 
is true as to the law and regulations governing the 
assignment of disability ratings.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided the veteran with post-adjudication VCAA 
notice by letter, dated in May 2003.  However, it must be 
noted that the rating decision appealed was in 1997, before 
the enactment of the VCAA and, so, compliance with the pre-
adjudication requirement was impossible.  Also, the veteran 
was notified of the evidence needed to substantiate a claim 
of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the action of the AOJ described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument, which he did, and evidence, and to address the 
issues at a hearing at the RO in 1998.  

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 31.59 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, as discussed above, the 
documents substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the five 
elements of a service connection claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


Service Connection for a Skin Disorder

Service connection for skin disability, which is partly 
claimed as due to exposure to ionizing radiation in service, 
can be established in three different ways.  
First, under 38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 2002) and 
38 C.F.R. § 3.309(d) (2006) there are 15 types of cancer that 
will be presumptively service connected if the veteran was a 
'radiation-exposed veteran" who engaged in 'radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(4)(A) and (B).  Second, 
38 C.F.R. § 3.311(b)(2)(i) through (xxii) (2006) provides a 
list of diseases that will be service connected provided that 
certain conditions specified therein, pertaining to radiation 
exposure, are met.  In this case, skin cancer is listed at 
§ 3.311(b)(2)(vii) as a radiogenic disease.  Third, direct 
service connection can be established by showing the disease 
was incurred during or aggravated by service, which includes 
the "difficult burden of tracing causation to a condition or 
event during service."  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).  

Concerning this, the Board observes that the Court's decision 
in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), was affirmed by 
the Federal Circuit, which held in Ramey v. Gober, 120 F.3d 
1239, 1245 (Fed. Cir. 1997) that the regulation, 38 C.F.R. 
§ 3.311, does not create a presumption of service connection 
for the listed radiogenic diseases; rather, under 38 C.F.R. 
§ 3.311 the "claim is then adjudicated in light of all of 
the evidence, 'under the generally applicable provisions of 
[the regulations]' governing service connection."  To the 
extent this language may overrule the decision of the Court 
in Combee or in Ramey by limiting the methods by which 
service connection can be obtained from three to two, it is 
not favorable to the veteran.

Presumptive Basis.  As for the first method mentioned, 
neither skin cancer nor any other skin disease are listed 
among the 15 types of cancer that will be presumptively 
service connected.  38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 
2000); 38 C.F.R. § 3.309(d) (2006).  Accordingly, service 
connection on a presumptive basis is not warranted.  

Radiation Exposure.  As for the second method, skin cancer is 
listed as a radiogenic disease at 38 C.F.R. 
§ 3.311(b)(2)(vii), which in turn will be service connected 
provided that certain conditions specified, pertaining to 
radiation exposure, are met.  Under 38 C.F.R. 
§ 3.311(a)(4)(i) and (ii) (2006), the veteran is not required 
to produce evidence substantiating radiation exposure in 
service if information in his service records is consistent 
with the claim of in-service exposure and if presence or 
absence at the site of radiation exposure is not established 
by service records, presence at the site will be conceded.  

If a veteran's SMRs are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  

In this particular case at hand, there is information on file 
indicating the veteran's service medical records (SMRs) were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository located in 
St. Louis, Missouri.  But, on the other hand, many of his 
SMRs were preserved and are on file.

There is no corroboration of the veteran's presence in Japan 
as part of the Occupational Forces or participation in post-
World War II nuclear testing.  So, as to this, exposure to 
ionizing radiation in service is not conceded.  His presence 
at nuclear detonations inside the United States is also not 
confirmed by the SMRs.  Moreover, his SMRs appear to be 
complete - at least insofar as the records that might 
specifically concern his alleged in-service exposure to 
ionizing radiation.  

Under 38 C.F.R. § 3.311, when it is determined the veteran 
was exposed to ionizing radiation from atmospheric nuclear 
weapons tests or was part of the occupational forces of 
Hiroshima, Japan, and "develops a radiogenic disease," 
which became manifest within the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
consideration of certain factors (at 38 C.F.R. § 3.311(e)), 
including the dose data received from the 
Department of Defense (DOD) (§ 3.311(A)(1) and (2)(i) and 
(ii)).  The time period specified for skin cancer is that it 
must become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5)(iv).  

However, in this case, there is no clinical evidence that the 
veteran has ever had any form of skin cancer.  So, whether he 
was actually exposed to ionizing radiation during service is 
not the pertinent matter.  Rather, it is the absence of any 
skin cancer which precludes a grant of service connection 
under 38 C.F.R. § 3.311.  

Direct Basis.  For service connection to be granted for any 
disability, it is required that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Furthermore, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as cancer, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

At the August 1998 RO hearing the veteran testified that he 
first developed his current skin condition during military 
service while stationed in Germany, consisting of a rash on 
his back and arms for which he was given pills and an 
ointment.  (Transcript, page 6).  He first sought post 
service treatment for his skin condition, and ulcer disease, 
when treated at a VA facility in Fresno, California, in 1958 
at the time that he filed a claim for both ulcer disease and 
a skin disorder.  (Transcript, pages 7 & 8).  Eventually, a 
number of years after military service a dermatologist had 
rendered a diagnosis of atopic dermatitis.  (Transcript, page 
8).  His skin disorder increased in severity after service 
when he stopped drinking alcohol.  (Transcript, pages 8 & 9).  
He had taken antibiotics for about 6 years.  The 
dermatologist had indicated that she did not know what had 
caused the veteran's skin disease but that there were other 
veterans who had served in the Pacific who had the same 
disorder and that no one knew what caused it or how to cure 
it.  (Transcript, page 10).  That physician had not rendered 
an opinion linking the veteran's skin disease to his military 
service.  (Transcript, page 11).  He had not had any skin 
disease when he entered active service but, although he had 
not served in the Republic of Vietnam, he had twice been 
stationed in Korea.  (Transcript, page 12).  

The SMRs do show that he was stationed in Germany, Japan, and 
twice in Korea.  However, they do not show, as he testified 
in 1998, that he had a chronic skin disease, although it was 
noted that he had been hospitalized in the late 1940s for 
Rocky Mountain Spotted fever and had an uneventful recovery.  
The SMRs do not confirm treatment for a skin disorder, as he 
reported in 1997, while stationed in Germany in 1956, 
although he was treated for gastrointestinal disability.  
Records of the Office of the Surgeon General (SGO) make no 
reference to treatment for skin disability.  

While the veteran testified that he was treated at for a skin 
disorder immediately after service discharge at a VA facility 
in Fresno, California, when he filed a claim for both ulcer 
and skin disease, his February 1958 VA Form VB 8-526, 
Application for Compensation, only listed "Stomach trouble 
(ulcers)" as being claimed and not a skin disorder.  
Moreover, on VA examination in April 1958 in San Francisco 
there was no significant abnormality of his skin and an 
extensive history was recorded but did not include any 
reported post service treatment for skin disease.  

During VA hospitalization in August 1988 it was noted that 
the veteran had been seen last October he had been seen at a 
VA dermatology clinic for contact dermatitis.  VAOPT records 
of 1987 and 1988 reflect diagnoses of xerosis, possible 
atopic dermatitis, contact dermatitis due to exposure to 
cement.  

The veteran underwent a VA nuclear ionizing radiation 
exposure evaluation in 1994.  He reported that about 20 
minutes after a nuclear detonation in Nevada in 1954 he had 
been within 25 yards of ground zero while in a tank and then 
opened his tank, thus being exposed to particulate matter.  
By history he had contact dermatitis.  He reported having had 
skin disease since then which had not been definitively 
diagnosed.  

On VA examination in January 1997 the veteran reported having 
had itchy papular and macular skin lesions for at least 20 
years, predominantly on both sides of his chest and upper 
extremities which reportedly was associated with a past 
infection.  The diagnoses included atopic dermatitis.  

VAOPT records of 1995 thru 1997 reflect diagnoses of 
eczematous dermatitis and acute nummular dermatitis  

The veteran reported in June 1997 that he had been involved 
in some radiation testing at Camp Irwin, Nevada, in 1955 with 
the 751st Tank Battalion.  In this regard, Operations TEAPOT 
and WIGWAM were conducted in 1955.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(K) and (L).  But, only OPERATION TEAPOT was 
in Nevada.  

On VA examination on June 6, 2005, the veteran reported that 
he began having itchy, dry skin after an atomic bomb and 
other incendiary devices were exploded during service in 1955 
at Barstow, California.  He received no specific treatment 
during service but, later, when seen at VA he was treated by 
a dermatologist.  There was a note dating back to November 
1965 indicating skin problems.  Eczema was a primary 
diagnosis in most of the clinical notes and later atopic 
dermatitis was diagnosed.  Color photographs were taken and 
associated with the claim files.  The diagnoses included 
eczema and atopic dermatitis.  It was commented that these 
disorders were frequent and common and affected about 2.5 % 
of individuals, or 5 million Americans but the exact cause 
was not known, although a genetic or inherited etiology and 
environmental factors might be operational.  

Subsequently, in February 2006, the June 2005 VA examiner 
stated that he had examined the veteran on many occasions.  
In his opinion, the veteran's skin disorders were not likely 
related to or the result of any incidence which occurred 
during active service, to include any participation in atomic 
testing.  

Notwithstanding that the veteran sincerely believes that he 
has a skin disease due to in-service ionizing radiation 
exposure, he has not submitted or otherwise identified any 
probative evidence to substantiate this allegation.  The only 
indication of this comes from him, personally.  Moreover, 
prior to alleging that he had a skin disorder due to ionizing 
radiation exposure in 1954 or 1955, he previously reported 
that he first developed a skin disorder in 1956, which is 
after any alleged ionizing radiation exposure.  

Also, while the veteran, as a lay person, is competent to 
testify to symptoms he personally experienced during or since 
his military service, he is not competent to testify to the 
fact that what he experienced in service and since service is 
the same condition.  See Clyburn v. West, 12 Vet. App. 296, 
301 (1999).  Therefore, competent medical evidence is 
necessary to establish this nexus.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Here, the veteran testified that no physician has reported 
that there is a nexus between the veteran's current skin 
disability and any in-service ionizing radiation exposure.  
Even if a physician as stated, as he testified, that there 
are other veteran's who served in the Pacific who have 
similar skin disability (which would implicitly preclude a 
skin disorder being due to ionizing radiation exposure since 
the veteran does not allege that there was any overseas 
exposure), the recent VA examiner stated that the veteran's 
current skin disorders are common but of unknown etiology.  
Moreover, that VA examiner specifically opined that the skin 
disorders were not due to any incidence of service, including 
any ionizing radiation exposure.  

Accordingly, service connection for a skin disorder, to 
include atopic dermatitis, is not warranted.  


Increased Rating for Duodenal Ulcer

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Here, service connection was granted for duodenal ulcer 
disease (DUD) by an April 1958 rating decision at which time 
a 10 percent disability rating was assigned.  A December 1964 
rating decision granted a temporary total disability rating 
based on VA hospitalization beginning in October 1964 and a 
10 percent schedular disability rating was resumed effective 
December 1, 1964.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

A 10 percent rating is warranted for chronic duodenal ulcer 
disease that is mild with recurring symptoms once or twice 
yearly.  The next higher evaluation of 20 percent requires 
moderate symptoms with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
DC 7305.  

Historically, the veteran had in-service surgery for a 
perforated ulcer.  On VA examination in 1958 it was noted 
that one examiner felt that there was a large overlay of 
functional bowel difficulty.  During VA hospitalization in 
1964 possible psychological factors in his case were pointed 
out to him.  

On VA examination in January 1997 the veteran complained of 
having had epigastric pain, off and on, for years.  He had 
not noticed that any special food bothered him and the 
abdominal pain was not associated with hematemesis or melena, 
but hunger pain was noted.  Over the years he had taken 
antacid medication but he had not taken any stomach 
medication in quite some time and his weight had been stable.  
He was retired.  He was 6 feet 2 inches tall and his weight 
was 223 lbs.  He was slightly obese but not anemic.  There 
was no jaundice.  He had old surgical scars (including an 
appendectomy scar).  There were no masses or tenderness and 
no rebound pain.  The diagnoses included status post 
perforation of the stomach due to duodenal ulcers.  
Laboratory studies revealed his hemoglobin and hematocrit 
levels were slightly low.  

On VA examination in September 1999 the claim file was 
reviewed prior to the examination.  It was noted that the 
postoperative instructions after the veteran's in-service 
laparotomy included not lifting more than 35 lbs. and, 
apparently, the veteran had understood this to mean that this 
was for an indefinite period of time and believed that this 
limited his post service employability.  He had not had such 
ulcer symptoms post service as to require surgery.  Most 
recently, his primary care physician had treated him for 
Helicobacter pylori with anti-microbials.  Three recent stool 
samples for occult blood in June 1999 had been negative.  He 
refused routine screening with a flexible sigmoidoscopy.  

The veteran was reluctant to list any complaints, stating 
that it would "not help anyway."  After some prodding, he 
suggested that he had intermittent abdominal pain in the mid-
epigastrium, not unlike the pain he had prior to surgery for 
his perforated ulcer.  He did not have bouts of nausea or 
vomiting.  He did not have diarrhea, weight loss, fevers or 
chills.  

On examination the veteran weighed 218 lbs.  His abdominal 
surgical scars were well healed and nontender.  There was no 
evidence of a ventral hernia.  There were no abdominal masses 
or abnormal pulsations.  The diagnoses included status post 
exploratory laparotomy with subsequent appendectomy and 
status post repair of perforated duodenal ulcer without 
catastrophic sequelae.  The examiner commented that following 
the in-service surgery for a perforated ulcer there was no 
history of ongoing ulcer disease.  His occult blood negative 
examinations in recent months, coupled with his lack of 
reported symptoms, suggested that there was no evidence of 
ongoing bleeding.  He had been treated for Helicobacter 
pylori in 1995.  It was fair to say that his ulcer disease 
was stable and the examiner could see no complications of a 
post surgical nature that would be a reason for additional 
disability.  Laboratory studies revealed the veteran's 
hemoglobin and hematocrit levels were within normal limits.  

On VA examination on June 5, 2006, the veteran's claim file 
was reviewed.  At no time had the veteran had persistent 
hematemesis, hematochezia or melena.  Since the September 
1999 VA examination the veteran had been treated for 
Helicobacter pylori and had been placed on a proton pump 
inhibiting agent omeprazole.  An evaluation last year noted 
that he had improved and was eating satisfactorily and had no 
blood in his stool, vomiting or abdominal pain.  He continued 
to drink alcohol.  He had no symptoms of vomiting blood or 
having dark bowel movements.  He reported having rare, 
intermittent episodes of brief abdominal pain which froze 
him.  The attacks might not occur for months or might happen 
twice a month but the attacks normally were singular.  During 
an attack he had pain in the peri-umbilical region.  The pain 
was crampy in nature and dissipated spontaneously.  He had 
not had such an attack this month.  The attacks were not 
associated with nausea or vomiting or heartburn.  He stated 
that he was compliant with his medication for 
gastroesophageal reflux disease (GERD).  

It was noted that an esogastroduodenoscopy (EGD) in February 
1988 had revealed chronic inflammation and intestinal 
metaplasia with gastric antral biopsies showing a benign 
chronic peptic ulcer with marked chronic gastritis and 
intestinal metaplasia.  

On physical examination the veteran weighed 215 lbs.  His 
liver and spleen were not palpable.  There was no rebound 
tenderness.  The diagnoses included gastritis, likely ethanol 
induced, currently quiescent and status post exploratory 
laparotomy with subsequent appendectomy.  The examiner 
commented that he had examined the veteran previously and 
that the veteran's gastric symptoms had all but dissipated 
but he continued to have abdominal related symptoms which 
were brief and feeling as described above.  The examiner 
commented that the veteran's gastritis was not the cause of 
his rate abdominal crampy-like intestinal pains.  Currently, 
he had no episodes of gastrointestinal bleeding and refused 
testing for GERD or colon cancer.  He had not lost weight nor 
had he had symptoms suggesting wasting disease.  Furthermore, 
there was no compelling evidence to suggest irritable bowel 
disease (IBS) because he did not have alternating bouts of 
constipation or diarrhea but had normal daily bowel 
movements.  

On VA examination on June 21, 2006, the claim file was 
reviewed.  The veteran complained of bloating not related to 
food and without any time frame for the occurrence.  He had 
abdominal pain when the bloating became worse.  The veteran 
reported that the abdominal distention with bloating occurred 
3 or 4 times daily and was relieved by passing flatus.  He 
denied having had black stool, rectal bleeding or vomiting or 
nausea associated with the bloating.  He did have occasional 
reflux complaints but since using a proton pump inhibitor, 
his complaints, including the abdominal bloating, had been 
improved minimally.  He had taken omeprazole for his ulcer 
disease for the past year.  He complained of occasional 
diarrhea with his 2 or 3 daily bowel movements.  

On physical examination the veteran weighed 213 lbs.  He had 
normal bowel sounds.  Bowel sounds were present in all four 
quadrants.  There was mild tenderness in the right lower 
quadrant and just below the umbilicus in the mid-line upon 
palpation.  There was no rebound tenderness.  No organomegaly 
could be detected.  The diagnoses included a past history of 
gastritis and peptic ulcer disease (PUD), status post 
exploratory laparotomy for perforated duodenal ulcer, status 
post exploratory laparotomy with subsequent appendectomy, 
alcohol use (intermittent), non-compliance with prescription 
medication, and abdominal pain with bloating (probable 
dyspepsia with/without IBS).  The examiner noted that the 
veteran subsequently refused further recommended testing.  
However, an abdominal CT scan later in June 2005 revealed 
minor dystrophic pathologic changes of, in part the abdomen, 
or anatomic variations that were unremarkable for the 
veteran's age.  

Despite the veteran's subjective characterization of the 
level of severity of his service-connected gastrointestinal 
disability, the examiner in 1999 noted that his condition was 
stable and the examiner in early June 2006 indicated that the 
veteran's symptoms had all but dissipated, observing also 
that the abdominal crampy-like pain was related to the 
veteran's gastritis.  Further examination later in June 2006 
noted that the bloating had improved, albeit minimally.  
Also, there has been no recurrence of subnormal levels of 
hematocrit or hemoglobin which would indicate chronic anemia 
nor is there evidence of a recurrence of active ulceration.  
Indeed, the recent CT scan noted changes which were only 
consistent with the veteran's age.  38 C.F.R. § 4.19 (2006) 
provides that "[a]ge may not be considered as a factor in 
evaluating service-connected disability."  

As shown above, the veteran's duodenal ulcer disease is not 
manifested by moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days.  
Similarly, the disability is not manifested by continuous 
moderate manifestations.  Accordingly, an evaluation in 
excess of 10 percent is not warranted.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  The 
disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for a skin disorder, to include atopic 
dermatitis, is denied.  

An increased rating for duodenal ulcer disease is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


